Citation Nr: 1409567	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for a cervical spine disorder. 

4.  Entitlement to service connection for a left ankle disorder. 

5.  Entitlement to an initial noncompensable disability rating for a left knee disability for the period prior to June 27, 2011, and 10 percent therefrom.  

6.  Entitlement to an initial noncompensable disability rating for a right knee disability for the period prior to June 27, 2011, and 10 percent therefrom.  

7.  Entitlement to an initial disability in excess of 10 percent for mild degenerative disc disease at L5-S1 for the period from April 1, 2008 to June 27, 2011, and 20 percent therefrom. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2008. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, denied service connection for right and left shoulder, cervical spine, and left ankle disorders.  By that rating action, the RO also awarded service connection for right and left knee and low back disabilities; each disability was assigned an initial noncompensable disability rating, effective April 1, 2008--the date following the Veteran's discharge from military service.  The Veteran appealed the denial of service connection for the above-cited disabilities and the initial noncompensable ratings assigned to the service-connected left and right knee and low back disabilities to the Board.  

In May 2011, the Board remanded the appeal to the RO for additional development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 

By a September 2012 rating action, the RO assigned 10 percent initial disability ratings to the service-connected right and left knee disabilities, effective June 27, 2011--the date of a VA examination report reflecting an increase in severity of these disabilities.  The RO assigned 10 and 20 percent disability rating to the service-connected low back disability, effective April 1, 2008 and June 27, 2011, respectively.  Because the increase in the evaluations assigned to the service-connected right and left knee and low back disabilities to 10 and 20 percent do not represent the maximum rating available for these disabilities, his initial evaluation claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the initial evaluation issues on appeal as reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

The issues of entitlement to an initial noncompensable disability rating for right and left knee disabilities for the period prior to June 27, 2011, and 10 percent therefrom and entitlement to an initial disability in excess of 10 percent for mild degenerative disc disease at L5-S1 for the period from April 1, 2008 to June 27, 2011, and 20 percent therefrom are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

While seen for relative complaints in service, the competent and probative evidence of record a diagnosis of a disability of the right shoulder disorder, left shoulder, cervical spine, or left ankle at any time during the appeal period or proximate thereto. 


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A left shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A cervical spine disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  A left ankle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. The Veteran was notified via a December 2008 letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

Although the Veteran was not provided notice until after adjudication of the claim in February 2008, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The Board notes that following the provision of the required notice, the RO readjudicated the claim in a March 2009 Statement of the Case and October 2012 Supplemental Statement of the Case based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims of entitlement to service connection for right and left shoulder, cervical spine and left ankle disabilities and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard, supra. The RO obtained his service treatment as well as identified VA and private treatment records.  

Additionally, in May 2011, the Board remanded the appeal, in part, to obtain private medical evidence in support of the service connection claims.  The RO received a September 2008 report, prepared by R. S., M. D. and reports, dated from April 2009 to November 2010, prepared by Express Care of Lake County.  

Reference is made to the fact that the Veteran previously reported that he receives treatment for his various health problems through Tricare Prime.  The matter was remanded to obtain records generated by Tricare.  In that regard, the Veteran was sent letters in May and September 2011 that asked him to identify the Tricare facility where he received treatment.  The AOJ indicated that it needed to know the identity of the Tricare facility in order to request his Tricare records.  The Veteran did not respond.  Without the Veteran's cooperation, VA cannot obtain the evidence necessary to ascertain the current nature of the conditions that he is seeking service connection, to include establishing a diagnosis. While VA has a duty to assist the Veteran in substantiating a claim, that duty is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452   (2000) (noting that a veteran cannot passively wait for help from VA).  

The Veteran was provided a VA examination in prior to his service discharge.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The February 2008 VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file. They also consider all of the pertinent evidence of record when making pertinent findings as well as the Veteran's lay statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Given the foregoing, the Board finds that the RO has substantially complied with the Board's May 2011 remand directives as it pertains to the service connection claims on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the claims for service connection for right and left knee, left shoulder and left ankle disabilities.

II. Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the evidence of record does not demonstrate that the Veteran has arthritis of the right and left shoulders, cervical spine or left ankle, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


III. Merits Analysis

The Veteran seeks service connection for right and left shoulder, cervical spine and left ankle disabilities.  He maintains that these disabilities had their onset during his period of military service and that they have continued since that time.  

The threshold question to be answered is whether the Veteran currently has right and left shoulder disabilities, cervical spine and left ankle disabilities.  Shedden/Caluza, supra.  If, and only if, that question can be answered in the affirmative would it be necessary to explore the question of whether they are etiologically linked to his period of active military service. The Board finds that because the preponderance of the competent evidence of record does not establish current diagnoses of right and left shoulder, cervical spine and left ankle disabilities the claims will be denied.  

The Veteran's service treatment records show that in August 1994, the Veteran complained of pain in the left side of the neck that had been present for the previous three (3) days.  A physical evaluation of the Veteran's neck was essentially negative.  The examining clinician entered an assessment of muscle strain.  In June 1998, the Veteran complained of right shoulder pain after he had stopped himself from falling.  A physical evaluation revealed pain with range of mid-shoulder motion.  The examining clinician entered an assessment of strain.  In September 1998, the Veteran was seen for a painful left ankle after he had twisted it during physical training that morning.  He related that he had constant pain that radiated into his "knee," as well as edema and limited range of motion.   Upon physical evaluation, the Veteran had swelling of the left ankle and tenderness over the lateral malleous.  X-rays of the left ankle were negative for any evidence of a fracture.  The Veteran was issued crutches and medication (i.e., Tylenol and Motrin).  When seen for a follow-up a few days later, the Veteran 's left ankle was noted to have improved.  There was evidence of slight edema and ecchymosis on examination with limited range of motion without pain.  His left ankle was noted to have been neurovascularly intact.  The examining clinician entered an assessment of improving Grade I sprain.  The Veteran was placed on a profile.  He was instructed to apply ice to his left ankle every 15 minutes.  

A January 2003 Report of Medical History, reflects that the Veteran reported having had recurrent back pain/back and foot problems.  On the reverse side of the form, the Veteran explained that he had a compressed disc in his back from 1988 to 2000 for which he was put in traction.  He indicated that he had ligament damage to his left ankle in 1997/1998.  The examining physician related that the Veteran had been diagnosed with disc compression syndrome in November 2000 for which he underwent physical therapy.  It was noted that the Veteran had been placed in traction for approximately nine (9) months.  The physician related that, aside from low back tightness, the Veteran had not had any major problems [in his back] since he had received treatment in the calendar year 2000.  The examining physician reported that there were no obviously abnormalities [of the spine] noted on examination.  

The physician also indicated that the Veteran had sustained an eversion injury to his left ankle in 1998 and, as a result, was diagnosed with a left ankle train.  The physician noted that the Veteran periodically rolled his ankle, but it had not been severe enough to seek medical attention.  The physician related that there were no problems [with the left ankle] noted during the examination.  The Veteran demonstrated active and passive full range of left ankle motion.  

In December 2006, the Veteran complained of having chest pain that radiated into his left shoulder since the previous July.  A physical evaluation of the Veteran's left shoulder was not performed at that time.  The examining clinician entered an impression of healthy adult male.  In December 2006, the Veteran presented to the trauma care center and complained, in part, of left ankle pain from running several years previously.  A physical evaluation of the left ankle was positive for laxity to the anterior-posterior drawers.  The Veteran demonstrated 5/5 muscle strength.  He was found to have been neurovascularly intact.  There were no changes in his gait.  The examining physician entered an assessment of grated III ankle sprain with ligament rupture of the left ankle.  A magnetic resonance imaging scan of the left ankle, performed in January 2007, revealed that the ligaments and tendons were intact.  There was no evidence of any ankle joint effusion or talar dome osteochondral contusion or defect.  

An August 2007 Report of Medical History reflects that the Veteran reported having had a painful shoulder, elbow or wrist; recurrent back pain or back problems; and, foot trouble.  He explained that he experienced "some wrist and shoulder pain/grinding" and chronic lower back (italics added for emphasis) pain.  He indicated that at times, he experienced pain in his chest that radiated into his left shoulder.  

In February 2008, VA examined the Veteran to determine the nature and etiology of any currently present right and left shoulder, cervical spine and left ankle disorders.  The February 2008 VA examiner concluded, after a complete physical examination of the Veteran, to include x-rays,  that he had "normal" right and left shoulders, cervical spine, and left ankle.  The February 2008 VA examiner noted although the Veteran had received treatment in service for a right shoulder strain, the symptoms had resolved and no longer caused him to have any problems.  Similarly, while the Veteran said still experienced left ankle symptoms such as instability, a physical examination of the left ankle was normal.  

Regarding the Veteran's cervical spine, the VA examiner concluded that his "neck and back condition" was at least as likely as not (50/50 probability) caused by or a result of service.  The February 2008 VA examiner noted, in part, that the Veteran had received treatment in service for "chronic back pain," and that he had continued to experience mild neck and back pain.  The VA examiner concluded, "the current conditions are likely the same as those which he had during service."  This same examination report reflects that the Veteran's cervical spine was found to have been normal.  See February 2008 VA orthopedic and spine examination reports. 

Medical records were received from Drs. Santi and Shaw.  Those records address the treatment of the Veteran's low back disability.  There are no findings of complaints, treatment, or diagnosis of a cervical spine, right shoulder, left shoulder, or left ankle disability.  


A VA examination was conducted in June 2011 for the primary reason of evaluating the severity of the Veteran's service connected bilateral knee and low back disorder.  No other orthopedic disorders are mentioned.  Of interest, there is only a finding of pain on motion of the cervical spine.  No underlying cause of that pain was identified.  

Put another way, aside from the complaints of neck pain, which again are without any supported clinical and physical findings of the cervical spine, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has a cervical spine disability.  Pain in and of itself is not a disability. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There must be some diagnosable or identifiable underlying condition; but, no such disorder has been identified.  There is no evidence of the existence of any diagnosed disability of the neck (cervical spine), right shoulder, left shoulder, or left ankle at any time since VA received the Veteran's claim compensation in October 2007 or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007);  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  The preponderance of the evidence is against the Veteran's claims for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, orthopedic disorders of the right and left shoulders, cervical spine, and left ankle fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic and spine disorders not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing (e.g., x-rays), physical examination, and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007). 

The Board readily acknowledges that Veteran is competent to report symptoms of pain and instability.  He is equally competent to report a history of having received in-service treatment of his shoulders, neck and left ankle.  However, there is no indication that the Veteran is competent to diagnose an orthopedic and/or spine disorder.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic and spine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The identification and classification of these disorders is also a medical determination.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim. " Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The competent medical evidence of record is negative for right and left shoulder, cervical spine and left ankle disorders. The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has these disabilities. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claims for service connection for right and left shoulder, cervical spine, and left ankle disorders, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a right shoulder disorder is denied. 

Service connection for a left shoulder disorder is denied. 

Service connection for a cervical spine disorder is denied. 

Service connection for a left ankle disorder is denied. 


REMAND

The Board finds that prior to further appellate review of the initial rating claims on appeal additional procedural development is warranted.  

In May 2011, the Board, in pertinent part, remanded the initial rating claims on appeal.  The Board instructed the agency of original jurisdiction (AOJ), in pertinent part, to schedule the Veteran for VA examinations of his service-connected bilateral knee and low back disabilities in order to determine their current severity.  Thereafter, if the benefits sought remained denied, the AOJ was to issue a Supplemental Statement of the Case (SSOC).  

Review of the claims files show that the Veteran underwent VA orthopedic and spine examinations in June 2011.  As results from these examinations showed an increased in severity of the service-connected bilateral knee and low back disability, the RO assigned initial 10 and 20 percent (low back) disability ratings to these disabilities, effective, in part, from the date of the respective examinations.  (See September 2012 rating action).  As the RO's assignment of the initial 10 and 20 percent ratings assigned to the above-cited service-connected bilateral knee and low back disabilities do not represent the maximum disability ratings available for these disabilities, they do not constitute a full award of benefits for the initial rating claims.  Thereafter, the RO did not address the initial rating claims in its October 2012 Supplemental Statement of the Case (SSOC).  Because the June 2012 VA examination reports are pertinent to the initial rating issues on appeal, they must be reviewed by the AOJ, and an SSOC furnished if the appeal remains denied.  38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2013).

Moreover, under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Given that the AOJ did not comply with the Board's remand instructions, another remand is required. 

Accordingly, the case is REMANDED for the following action:

After review of the June 2011 VA orthopedic and spine examination reports, issue an appropriate SSOC that addresses the issues of entitlement to an initial noncompensable disability rating for a left knee disability for the period prior to June 27, 2011, and 10 percent therefrom; entitlement to an initial noncompensable disability rating for a right knee disability for the period prior to June 27, 2011, and 10 percent therefrom; and, entitlement to an initial disability in excess of 10 percent for mild degenerative disc disease at L5-S1 for the period from April 1, 2008 to June 27, 2011, and 20 percent therefrom and afford the Veteran and his representative the requisite opportunity to respond.  The initial rating claims should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


